DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-9) in the reply filed on 4 April 2022 is acknowledged.  The traversal is on the ground(s) that the inventions have unity and that examination of all claims would not be a serious burden.  This is not found persuasive because as described in the rejection below the claimed special technical feature does not make a contribution over the prior art and thus restriction is still proper.  Further with regard to Applicant's allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office. This allegation relies on the unsupported assumption that the search and examination of all inventions would be coextensive. However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims and product claims. 
In any case, while there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical and at any point during prosecution, claims drawn to each invention may be amended and thus, may diverge from each other, requiring searches in areas which DO NOT overlap.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 April 2022.  The Examiner will consider rejoinder upon the indication of allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama (US PG Pub. 2012/0231234).
Regarding Claim 1:  Kodama discloses a curable composition for imprinting, which comprises a fluorinated polymer comprising structural units (a) based on a monomer (I) represented by the following formula and structural units (b) having a cationic polymerizable reactive group having an oxygen atom (except the structural units (a))(see Abstract, [0039]-[0042] and associated formulas and ([0167]-[0169]), and a photo-acid generator ([0195]), wherein the proportion of the fluorinated polymer is from 11 to 89 mass% in 100 mass% of the curable composition for imprinting (specifically 20-70%, [0042]): CH2=C(R1)C(O)OR2Rf wherein R1 is a hydrogen atom, a methyl group or a halogen atom, R2 is a bivalent linking group having no fluorine atom, Rf is a C2-6 fluoroalkyl group or a C2-6 fluoroalkyl group having an etheric oxygen atom between carbon atoms, and in Rf, the carbon atom boned to R2 has at least one fluorine atom (see [0039]-[0042] and associated formulas).
Regarding Claim 2: Kodama disclose the curable composition for imprinting as described above in the rejection of Claim 1.  Kodama further disclose : Kodama disclose the curable composition for imprinting as described above in the rejection of Claim 1.  Kodama further disclose wherein the content of the structural units (b) is from 10 to 150 parts by mass, per 100 parts by mass of the structural units (a)([0168], while amounts of (b) are given in terms of total mass percent (excluding solvent) it is the Examiner’s position that the described percentages would meet the described range).
Regarding Claim 3: Kodama disclose the curable composition for imprinting as described above in the rejection of Claim 1.  Kodama further disclose wherein the fluorinated polymer has a mass average molecular weight of from 1,000 to 50,000 ([0194]).
Regarding Claim 4: Kodama disclose the curable composition for imprinting as described above in the rejection of Claim 1.  Kodama further disclose wherein the fluorinated polymer further has structural units (c) having a pendant group having an ethylenic double bond ([0075]-[0084]).
Regarding Claim 5: Kodama disclose the curable composition for imprinting as described above in the rejection of Claim 1.  Kodama further disclose which has a viscosity of at least 0.1 Pa s at 25°C ([0197], specifically 100mPa.s=0.1 Pa.s)
Regarding Claims 6 and 7: Kodama disclose the curable composition for imprinting as described above in the rejection of Claim 1.  Kodama further disclose wherein the fluorinated polymer has a fluorine content of at least 22 mass%([0065])
Regarding Claims 8 and 9: Kodama disclose the curable composition for imprinting as described above in the rejection of Claim 1.  Kodama further disclose wherein the curable composition for imprinting further contains a curable monomer, and the curable monomer includes a fluorinated monomer and wherein the curable monomer has a fluorine content of at least 1 mass% ([0065]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744